— In an action for a declaratory judgment and incidental relief, brought by stockholder-tenants in a co-operative housing development against its corporate owner and operator, the defendant appeals from so much of an order of the Supreme Court, Queens County, entered May 27, 1960, as denies its cross motion for summary judgment pursuant to rule 113 of the Rules of Civil Practice dismissing the complaint, and as grants planitiffs’ motion for a temporary injunction restraining defendant: (a) from interfering with plaintiffs’ possession of washing machines in their apartments; (b) from terminating their leases because of their possession of the washing machines; and (e) from instituting summary proceedings against them because of their possession of such machines. Order insofar as appealed from affirmed, with $10 costs and disbursements. In our opinion, a question of fact exists with respect to the reasonableness of the defendant’s rule prohibiting entirely the use or possession of washing machines in plaintiffs’ apartments, especially since such rule was adopted some tune after defendant had permitted washing machines to he purchased, installed and used by, a number of its other tenants in the same housing development (cf. Thousand Is. Park Assn. v. Tucker, 173 X. Y. 203, 212, 213). Under the circumstances disclosed, we believe it was a proper exercise of discretion to grant the temporary injunction (cf. Schuehle v. Reiman, 86 X. Y. 270). Nolan, P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur. •